DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims 1-17 in the reply filed on 3/10/2022 is acknowledged.  The traversal is on the ground(s) that the examiner has not provided an explanation why there is no single general inventive concept.  This is not found persuasive because the examiner has shown in detail in the rejections below that any shared technical special feature does not offer a contribution over the prior art and as such there is a lack of unity.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: purification unit, purification device, inactivation unit, gas contamination unit, process control device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 requires the liquid waste container being positioned outside the containment enclosure while claim 10, from which claim 11 depends, requires that the liquid waste container is positioned inside the containment enclosure.  Claim 11 contradicts claim 10 and it is unclear how the liquid waste container can simultaneously be positioned both inside and outside the containment enclosure.
Claim 12 recites the limitation "the liquid waste container".  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassani et al. (US 5,656,491) and further in view of Guerini et al. (US 2015/0159127).

Regarding claim 1 Cassani discloses a system for the production of cells, viruses or cells- or virus- derived products, comprising a containment enclosure the containment enclosure (1) comprises: (See Cassani Figs and Abstract wherein the device is a system for the production of cells and comprises a containment enclosure, i.e. interior space.)
 at least one production unit (2) comprising at least one bioreactor for culturing the cells or virus, said bioreactor is provided with at least one inlet and at least one outlet, and (See Cassani Fig. 3 wherien a production unit comprises at least one bioreactor 18,19, or 20 with various inlets and outlets as shown)
at least one purification unit (3) fluidly connected to the production unit (2) and comprising at least one purification device, See Cassani Fig. 4 wherein a purification unit comprises at least one purification device, i.e. centrifuge 50) said system further comprises at least one inactivation unit (4) or at least one gas decontamination unit (6), positioned inside or outside the containment enclosure, (See 

Cassani discloses all the claim limitations as set forth above as well as providing at least some form of entry and exit for people and materials into and out of the enclosure but does not specifically disclose the specific entry means and exit means.  Cassani also does not specifically disclose at least one process control device (9), said process control device (9) collects, monitors or records data on actions performed by the units of said system.  

Guerini et al. discloses a system for the production of cells comprising a containment enclosure with production units and purification units wherein entry means and exit means, i.e. a door or doors, which open and close provide access to the enclosure. (See Guerini Fig. 8-9 and [0034]-[0035] wherein doors, i.e. entry means and exit means, open and close to provice access to the containment unit.) Guerini et al. also discloses at least one process control device, said process control device collects, monitors or records data on actions performed by the units of said system. (See Guerini [0042] wherein a computer, i.e. process control device, collects or monitors, and/or records data on actions performed by units of the system.)

It would have been obvious to one of ordinary skill in the art at the time of filing to provide doors which control entry and exit to the containment unit as described by Guerini et al. in the device of Cassani because doors are very well known ways to allow secured access to the interior of spaces which people must access as would be desirable in the device of Cassani.



Regarding claim 2 modified Cassani discloses all the claim limitations as set forth above as well as the device, wherein the process control device (9) comprises at least one data input device through which information on the completion of a predetermined number of actions is entered or recorded in said process control device.  (See Guerini et [0042]  wherein said process control device comprises a keyboard, i.e. data input device, through which one may enter any information desired into the computer and which us recorded therein.)


Regarding claim 3 modified Cassani discloses all the claim limitations as set forth above but does not specifically disclose the opening and closing of the entry means and exit means being automated by a process control device.
It is noted that such a modification would have required merely automating the opening and closing of the door of modified Cassani which would have been obvious to one of ordinary skill in the art at the time of filing because it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958); In re Rundell, 9 USPQ 220 (CCPA 1931).


Regarding claim 5 modified Cassani discloses all the claim limitations as set forth above as well as the device characterized in that said inactivation unit is connectable to any unit of the containment enclosure. (See Cassani wherein inactivation units, i.e. connecting modules 8 are connectable to any unit of the containment enclosure via openings.)

Regarding claim 6 modified Cassani discloses all the claim limitations as set forth above as well as the device wherein inactivation occurs via inactivation compositions selected from the group comprising formaldehyde, sodium hydroxide, at least one detergent, at least one acid or any combination or solution thereof. (See Cassani Col 7 Lines 19-27 wherein inactivation occurs via the use of at least one detergent.)  

Regarding claim 7 modified Cassani discloses all the claim limitations as set forth above as well as the device further comprising a sterilization unit (5), said sterilization unit at least one autoclave for sterilization of solid materials. (See Cassani Col. 7 Lines 35-40 and Col. 8 Lines 11-12 wherein an autoclave, i.e. sterilization unit, is provided to sterilize solid materials.)

Regarding claim 9 modified Cassani discloses all the claim limitations as set forth above as well as the device wherein the bioreactor or the purification unit is fluidly connected to a liquid waste container. (See Cassani Col. 8 Lines 11-19 wherein wastes from the bioreactor are sent to a liquid waste container and thus they are fluidly connected.)

Regarding claim 10 modified Cassani discloses all the claim limitations as set forth above as well as the device wherein the liquid waste container is positioned inside the containment enclosure. (See 

Regarding claim 11 modified Cassani discloses all the claim limitations as set forth above as well as the device wherein the liquid waste container is positioned outside the containment enclosure. (See Cassani Col. 8 Lines 11-19 wherein there is a treatment tank, i.e. liquid waste container, located outside the enclosure.)

Regarding claim 12 modified Cassani discloses all the claim limitations as set forth above as well as the device further comprising at least one waste decontamination device contained in the containment enclosure (1) for decontamination of any liquid waste, said waste decontamination device is positioned upstream or downstream the liquid waste container.  (See Cassani Col. 8 Lines 11-19 wherein a waste decontamination device, i.e. steam injector, is provided upstream and/or downstream of a liquid waste container.)

Regarding claim 13 modified Cassani discloses all the claim limitations as set forth above as well as the device wherein at least one temperature is maintained in the different units of the containment enclosure. (See Cassani Col. 3 Line 58- Col. 4 Line 2 wherein there is an air conditioning system which maintains the different units of the containment enclosure at preset temperatures.)

Regarding claim 14 modified Cassani discloses all the claim limitations as set forth above as well as the device wherein the purification device is provided with an inlet which is fluidly connected to the outlet of the bioreactor and is selected from the group comprising an ultrafiltration device, a diafiltration device, a centrifugation device, a washing device, a chromatography column or any 

Regarding claim 15 modified Cassani discloses all the claim limitations as set forth above as well as the device wherein the process control device controls the cell or virus culture or purification or inactivation or disinfection processes, and is connectable to at least one unit of the containment enclosure. (See Guerini [0058] wherein the process control device controls cell culture operations and is connectable to the production unit to perform such control.)  

Regarding claim 16 modified Cassani discloses all the claim limitations as set forth above as well as the device wherein the entry (7) and exit means (8) are the same, and allow entering and exiting the containment enclosure (1). (See Guerini Fig. 3 wherein the door 218 may be the entry and exit means, i.e. the entry and exit means are the same door.)

Regarding claim 17 modified Cassani discloses all the claim limitations as set forth above as well as the device characterized in that said containment enclosure (1) is enclosed by a containment unit. (See Cassani Fig.2  wherein the containment enclosure is enclosed by a containment unit 1, i.e. exterior thermally insulated walls.)




s 3-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassani et al. (US 5,656,491) in view of Guerini et al. (US 2015/0159127) as applied to claims above, and further in view of Merino et al. (US 2016/0128886).

Regarding claims 3 and 4 it is noted that modified Cassani does not specifically disclose the opening and closing of the entry means and exit means being automated by a process control device.

Merino discloses a containment unit wherein the opening and closing of doors is controlled by a process control device and said process control device is programmed to provide access to said containment enclosure, once said process control device has received information related to said an inactivation unit or a gas decontamination unit. (See Merino Abstract [0027]-[0028], [0033], and [0049]-[0052] wherein a process control device, i.e. programmed computer, controls the opening and closing of doors based upon information received from an HVAC system, i.e. gas decontamination unit to ensure areas remain sterile.)

It would have been obvious to one of ordinary skill in the art a the time of filling to provide a process control device which controls access by opening and closing doors only when certain parameters are met, i.e. information is received from a gas decontamination unit, as described by Merino in the device of modified Cassani because such control prevents unwanted contaminants from entering the device as would be desirable in the device of modified Cassani.





Merino discloses a containment unit comprising a gas contamination unit connected to the containment unit which provides decontamination of materials entering or exiting the device by utilizing hydrogen peroxide. (See Merino [0032])

It would have been obvious to one of ordinary skill in the art a the time of filling to provide a gas decontamination means comprising hydrogen peroxide because hydrogen peroxide is known in the art to decontaminate areas which need to remain sterile and effectively prevents materials and people entering the device form contaminating an area as would be desirable in the device of modified Cassani.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799